Citation Nr: 1015404	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968, and unverified dates of reserve duty.

This duty comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.

Unfortunately, a remand is required in regards to the 
Veteran's service connection claim.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

On the Veteran's VA-9 substantive appeal, received in March 
2006, he requested a Travel Board hearing.  On a March 2006 
"Appeal Hearing Options" form he marked that he was 
requesting a BVA hearing held by a Board member visiting the 
Buffalo RO.  In December 2006 he was mistakenly scheduled for 
a local Decision Review Officer (DRO) hearing.  Due to the 
passing of his mother, the Veteran requested that the DRO 
hearing be rescheduled.  The RO realized the mistake and in 
January 2007 sent the Veteran a letter asking him whether he 
would like a DRO hearing, a Board hearing at the Buffalo RO, 
or both.  The Veteran did not respond to this letter.  In 
January 2007 the RO noted that since he was allowed to have 
both a DRO hearing and a Board hearing, and he did not 
respond to the January 2007 letter, to schedule him for both.  
In February 2007 an informal DRO conference was held and the 
Veteran withdrew his request for a hearing.  There is no 
indication he withdrew his request for a travel Board hearing 
at the Buffalo RO.  As such, on remand the Veteran should be 
scheduled for a Board hearing.

The Veteran has consistently stated that his schizophrenia 
had its onset during service, including that he was treated 
for a psychiatric disorder in 1970 during reserve service.  
The claims file contains a March 2004 response from the 
National Personnel Records Center (NPRC) that no inpatient 
clinical records were found from Fort Drum between June and 
August 1970 for the Veteran.  An additional response from the 
NPRC noted that service treatment records from June and July 
1970 were "not a matter of record."  However, the Veteran 
submitted a prescription from July 1970 from the U.S. Army 
Hospital at Camp Drum for an antipsychotic medication.  On 
remand, the RO/AMC should verify the Veteran's dates of 
reserve service.  After verifying service, the RO/AMC should 
attempt to obtain service treatment and service personnel 
records from the Veteran's dates of reserve service through 
official sources, to include through the Veteran's reserve 
unit.  A request directly to the U.S. Army hospital at Fort 
Drum for treatment records should also be made.

During a July 2002 VA outpatient treatment session, the 
Veteran described being seen by a psychiatrist in Waterloo, 
New York, relieved of duty, and given an honorable discharge.  
On remand request that the Veteran specify where and with 
whom he received psychiatric treatment in Waterloo, New York 
(private or military) and the approximate dates of treatment.

In a March 2006 VA treatment record,  the Veteran reported 
treatment at Bay Pines in 1971 to 1973, though the VA social 
worker was unable to retrieve the records from the VA's 
computer system.  On remand the RO/AMC should attempt to 
locate the records.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Service treatment records contained in the claims 
file from his October 1966 to September 1968 active service 
did not contain treatment for, complaints of, or diagnosis of 
any psychiatric disorder(s).  However, evidence in the claims 
file shows the Veteran was prescribed an antipsychotic 
medication in July 1970 by an Army Hospital at Fort Drum.  He 
is currently receiving treatment for paranoid schizophrenia 
and depression.  Therefore, after all available records are 
obtained and associated with the claims file, the Veteran 
should be afforded a VA psychiatric examination to determine 
the nature of any acquired psychiatric disorder and whether 
the disorder was incurred in or aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied 
with and satisfied. The letter is to 
include proper notice of the information 
and evidence needed to substantiate a 
secondary service connection claim under 
38 C.F.R. § 3.310 (2009).

2.  The AMC/RO should contact the Veteran 
and determine whether he would still like 
a Travel Board hearing held at the 
Buffalo RO.  If so, he should be 
scheduled for a hearing and properly 
notified of the date and time of the 
hearing.

3.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated him for his claimed 
psychiatric disorder since service.  Of 
particular interest are VA treatment 
records from the facility in Bath from 
1984, any treatment records from the 
facility in Bay Pines from the 1970s, and 
any treatment records (possibly non-VA) 
from a facility in Waterloo, New York in 
1968.  After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder. All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  The RO/AMC should verify the 
Veteran's dates of reserve service.

5.  After verifying any reserve service 
the RO/AMC should attempt to obtain, 
through official sources to include any 
reserve service unit(s), the Veteran's 
reserve treatment and personnel records.

6.  Additional attempts should be made to 
obtain records of treatment from the Army 
Hospital in Camp Drum, New York where the 
Veteran was prescribed medication in July 
1970, including a direct request to the 
facility.

7.  After completion of the above, 
schedule the Veteran for a VA psychiatric 
examination by a psychiatrist or 
psychologist to determine the current 
nature of the Veteran's psychiatric 
disorder and for an opinion as to whether 
the condition is related to service.  The 
claims file must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for VA Mental 
Disorders (Except Initial PTSD and Eating 
Disorders) Examination, revised on May 1, 
2007.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any 
psychiatric disorders found.  The 
examiner should provide an opinion as to 
whether any current psychiatric disorder 
more likely, less likely, or at least as 
likely as not (50 percent probability) 
arose during service or was caused by 
service.  

Opinions should be provided based on the 
results of a review of the medical and 
lay evidence of record, results of a 
thorough examination, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

8.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

9.  After completion of the above and any 
additional development deemed necessary, 
the service connection claims should be 
reviewed.  If any benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

